Title: From John Adams to the President of Congress, No. 29, 25 December 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Sir
      Amsterdam December 25. 1780
     
     The Dispute between Great Britain and the United Provinces is now wrought up to a Crisis. Things must take a new Turn, in the Course of a few Days; but whether they will end in a War, or, in the Retractation of one Party or the other, Time alone can determine.
     I have before transmitted to Congress, the two Memorials of Sir Joseph York, against Mr. Van Berkel and the Burgomasters of Amsterdam. The Language of both is conformable to that domineering Spirit, which has actuated the Councils of St. James’s, from the Beginning of this Reign, and they have committed the Honour and Dignity of the King, and engaged the Pride of the nation So far, that there is no Room left for a Retreat, without the most humiliating Mortification.
     On the other Hand there is authentick Information, that the States, proceeding in their usual Forms, have determined, to refer the Conduct of Amsterdam to a Committee of Lawyers, who are to consider and Report, whether the Burgomasters have done any Thing, which they had not by Law and the Constitution, Authority to do. It is universally known and agreed, that the Report must and will be, in Favour of the Burgomasters. This Report will be accepted and confirmed by the States, and transmitted to all the neutral Courts, in order to shew them that neither the Republick in general, nor the City of Amsterdam in particular, have done any Thing, against the Spirit of the armed Neutrality. The States have also determined to make an Answer to the British Ambassadors Memorials, and to demand Satisfaction of the King his Master, for the Indignity offered to their Sovereignty, in those Memorials. In this Resolution the States have been perfectly unanimous, the Body of Nobles for the first time, having agreed with the Generality.
     The Question then is, which Power will recede. I am confidently assured, that the States will not: and indeed, if they Should, they may as well Submit to the King and Surrender their Independance, at once. I am not however, very clear what they will do. I doubt whether they have Firmness, to look a War, in the Face.
     Will the English recede, if the Dutch do not? If they Should, it would be contrary to the Maxims, which have invariably governed them, during this Reign. It will humble the insolent, overbearing Pride of the nation; it will expose the Ministry to the Scoffs, and Scorn of Opposition: it will elevate the Courage of the Dutch, the Neutral Powers, and the House of Bourbon; not to mention the great Effect, it will have in America, upon Whigs and Tories—Objects which the British Court never looses Sight of.
     This Republick is certainly, and has been for several Weeks, in a very violent Struggle. It has every Symptom of an Agony, that usually preceeds a great Revolution. The Streets of the City Swarm with Libels of Party against Party. Some masterly Pamphlets have been written in favour of the Burgomasters. Thousands of extravagant and incredible Reports are made and propagated. Many new Songs appear among the Populace, one particularly adapted for the Amusement of the Sailors, and calculated to inspire them with proper Sentiments of Resentment towards the English. A Woman who Sung it, in the Streets, the day before Yesterday, Sold Six hundred of them, in an Hour, and in one Spot. These are Symptoms of War. But it is not easy to conquer the national Prejudices of an hundred years Standing, nor to avoid the Influence of the statholder, which is much more formidable.
     In this Fermentation the People can think of nothing else, and I need not Add that I have no Chance of getting a Ducat of Money, but I think Congress will see the Necessity of having here, in these critical Times, more ample Powers.
     I have the Honour to be with the greatest Respect, Sir, your most obedient, and most humble servant
     
      John Adams
     
    